DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 4/29/2021, applicant has submitted an amendment and Request for Continued Examination filed 6/17/2021.
Claim(s) 1, 4-10, 16, has/have been amended.  
Response to Arguments
	As per the 112 rejections:
	Applicant’s amendments introduced some new 112 issues (see 112[b] rejections below for claims 6-7 and 19)
Amendments to claim 16 also did not resolve the written description issue for claim 16 (Claim 16 still recites selecting feature extraction circuitry, and not selecting features, where the original Specification also does not describe where the multiplexer selects feature extraction circuitry, as amended)
	Claims 1 and 10, as amended, are also directed to new matter (see rejections of claims 1 and 10, below, for full detail).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“multiplexer” and “analog-to-digital converter” in claim 10.
“multiplexer” and “event trigger” in claim 11.
	“first filter” and “second filter” in claim 13.
“multiplexer” and “time base controller” and “event trigger” in claim 16.
“first filter” and “second filter” in claim 17.
Each of these elements are functional names that are both a placeholder and a word that defines nothing more than the function of the element.  The language following each element’s functional name is functional except for where the elements are “coupled” to other elements or are “coupled” to perform a function, where coupling does not define any structural characteristics of the elements themselves.  At a minimum, coupling does not, by itself, provide sufficient structure to perform the claimed functions of these elements.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 3, 4, 5, 11, 12, 13, 17, 20, are objected to because of the following informalities:  
at Applicant’s discretion, add commas for claim language consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

associated with a feature sequence signature, one of the first signal feature or the third signal feature for the first frame and one of the second signal feature or the fourth signal feature for the second frame” which does not have written description in the original Specification (i.e. the Specification of Parent Application 14/920,210, hereafter referred to as the original Specification) and is therefore new matter.
Paragraph 41 of the original Specification describes where a sequence of filter characteristics are selected by time base controller can correspond to a pre-known feature sequence in signature/imposter database.
Paragraph 40 of the original Specification describes where filter components/characteristics are selected based on a digital control signal.
Paragraph 46 describes where a time base controller generates control signals that cause multiplexer to select appropriate extracted features for each of a plurality of frames in a sequence of frames.  Figure 6b describes where a control signal 
These portions do not describe where the multiplexer selects one of a plurality of extracted features based on a control signal that is associated with a feature sequence signature.  
At best, paragraphs 40-41 suggest, but do not describe with sufficient detail where the control signal used to select filter characteristics may be associated with “the pre-known feature sequence in signature/imposter database”.  All that is described is where filter characteristics are selected based on control signals and where selected filter characteristics correspond to a feature sequence in a signature/imposter database, control signal used to select filter characteristics is associated with a feature sequence signature (as opposed to, for example, where the control signal triggers selection of filter characteristics while some other element determines which filter characteristics to select based on the pre-known feature sequence, such that the control signal is not necessarily related to the pre-known feature sequence).
Consequently, no part of these paragraphs describes where the multiplexer selects one of a plurality of extracted features based on a control signal that is associated with a feature sequence signature, because even though Figure 6b and paragraph 45 does describe where the multiplexer selects extracted features based on a control signal, no part of these paragraphs describes where the control signal is associated with a pre-known feature sequence in signature/imposter database.

Claim 16 recites “the multiplexer selects, based on the control signal, for each of the plurality of time intervals of the analog signal either the first feature extraction circuitry or the second feature extraction circuitry” which lacks written description and is therefore new matter.
More specifically, paragraph 46 of the Specification of this application and Parent Application 14/920,210 describes “multiplexer 60 is constructed to select one or more of the extracted features from feature extraction functions 55a through 55k, in response to a control signal from time base controller 42. Similarly as described above relative to FIG. 6a, time base controller 42 includes the appropriate logic circuitry for generating the control signals that cause multiplexer 60 to select the appropriate extracted features at the desired frames or time intervals within the duration of input signal i(t). In the embodiment of FIG. 4 in which analog input signal i(t) is presented as a sequence of m frames, time base controller 42 issues the appropriate control signals to multiplexer 60 so that it selects one or more of the extracted features feature extraction functions 55a through 55k in each frame of the sequence of m frames. In this manner, the output of multiplexer 60 produces a frame by frame sequence E(F(n))/ZC(F(n)) of the extracted features, where those features are extracted from particular frequencies of the input signal at various times within the duration of the signal”
In each of the underlined portions, the Specification describes where the multiplexer selects features, and not where the multiplexer selects functions/circuits, as required by claim 16. Selecting a feature that comes from a particular circuit is not equivalent to selecting the circuit itself, because the feature is data produced by a circuit while the circuit is the device that produces the data.
Additionally, paragraph 40 describes where a time base controller and a control signal are used to select components (e.g. resistors, capacitors) of a tunable filter and where filter characteristics to be applied by the tunable filter are selected based on digital control signals.  This does not describe where feature extraction circuitry is selected based on the control signals.   Claim 17, in particular, describes where filters and extraction circuitry are different elements, and claim 16 was also amended to recite where features are extracted by a selected circuitry in response to the selected circuitry being selected in response to the control signal.  In paragraph 40 of the Specification, the control-signal-based selection selects filter characteristics to be applied by a tunable not select a feature extraction circuitry, thereby causing the selected feature extraction circuitry to extract a particular type of feature.
Therefore, Claim 16, as amended, includes new matter because the original Specification does not describe selecting feature extraction circuitry.

	The dependent claims incorporate the issues of their respective parent claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per Claims 6-7, “the extracting of the respective feature from the filtered signal for each of the plurality of frames” lacks antecedent basis.  Claim 1 recites “extracting, by a feature extractor, a respective feature from each of the plurality of frames” but does not state that the respective features are extracted from the filtered signal.  “the plurality of frames” in “the extracting of the respective feature from the filtered signal for each of filtered signal (as opposed to the plurality of frames in the received analog signal).
	Due to the issue discussed in the previous paragraph, it is not clear, as claimed, if “produce a filtered signal” in claim 1 (when the limitations of claim 1 are combined with the limitations of claim 4 and are combined with the limitations of claims 6 or 7) is supposed to produce a filtered signal having a plurality of frames, and if so, it is not clear if “the plurality of frames” in “extracting, by a feature extractor, a respective feature from each of the plurality of frames” in claim 1 and “the extracting of the respective feature from the filtered signal for each of the plurality of frames” in claims 6-7 is supposed to refer to the plurality of frames in the received analog signal or to a plurality of frames in the filtered signal.

	As per Claim 19, “the first signal feature” and “the second signal feature” are ambiguous, because Claim 16 defines “a first signal feature” and “a second signal feature” “for each respective one of the plurality of time intervals” (and therefore it is not clear which time interval’s first feature and which time interval’s second feature is “the first signal feature” and “the second signal feature” in claim 19.
	Additionally, claim 16 appears to define that a first signal feature and a second signal feature are two alternative features of the same time interval of the plurality of time intervals.  While it is possible for “the first signal feature” in claim 19 to refer to one time interval’s first feature and for “the second signal feature” in claim 19 to refer to another time interval’s second feature, Claim 19 appears to be further defining the characteristics of a particular pair of a first signal feature and a second signal feature, of the same time interval are a pair.  Therefore, at a minimum, it is not clear if Applicant meant to claim where “the first signal feature” in claim 19 to refers to one time interval’s first feature and for “the second signal feature” in claim 19 to refers to another time interval’s second feature.
	It is also possible for two features of a “pair” to each be associated with different/respective sub-intervals of the same interval (e.g. one feature is associated with the first second of a 2-second interval and another feature is associated with the second second of a 2-second interval) but it is also not clear if this is what Applicant meant to claim.

Allowable Subject Matter
Claims 1, 8, 9, are allowed.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 1 (and consequently claims 2-9 which depend directly/indirectly on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method comprising: receiving an analog signal having a plurality of frames; filtering the analog signal by a filter to produce a filtered signal, wherein the filter is configured by a control signal to select, based on a feature sequence signature, one of a plurality of filter characteristics for each of the plurality of frames of the analog signal; extracting, by a feature extractor, a respective feature from each of the plurality of frames; outputting the respective feature for each of the plurality of frames to form a feature sequence; and performing analog-to-digital conversion of the feature sequence to form a digitized feature sequence.
2011/0137646 teaches “The method illustrated in FIG. 4 of selecting a high pass filter could be used for determining a constant high pass filter that is used for all time frames of y(t), or could be repeated from time to time, for example upon every new time frame” (paragraph 54)  This reference appears to be directed to selecting a high pass filter for noise suppression, and describes determining a high pass filter for every new time frame (at least suggested to be every frame).

	As per Claim(s) 10 (and consequently claims 11-15 which depend directly/indirectly on claim 10), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 10, including (i.e. in combination with the remaining limitations in claim[s] 10) An integrated circuit comprising: first feature extraction circuitry coupled to receive an analog signal having a first frame and a second frame, the first feature extraction circuitry coupled to provide a first signal feature from the analog signal for the first frame and a second signal feature from the analog signal for the second frame, wherein the first signal feature and the second signal feature are associated with a first frequency characteristic; second feature extraction circuitry coupled to receive the analog signal and to provide a third signal feature from the analog signal for the first frame and a fourth signal feature from the analog signal for the second frame, wherein the third signal feature and the fourth signal feature are associated with a second frequency characteristic, wherein the second frequency characteristic is different from the first frequency characteristic; a multiplexer coupled to the first feature extraction circuitry and the second feature extraction circuitry to provide a feature sequence, wherein the multiplexer is configured to select, based on a control signal associated with a feature sequence signature, one of the first signal feature or the third signal feature for the first frame and one of the second signal feature or the fourth signal feature for the second frame; and an analog-to-digital converter coupled to the multiplexer to provide a digitized feature sequence in response to the feature sequence (where, as discussed above, the multiplexer selecting features based on a control signal associated with a feature sequence signature is new matter).
5313531 teaches “plotting an indication of said selected spectral parameters having the highest energy level for each frame in said temporal sequence to form a first continuous signature representative of said speech utterance;”.  This reference appears to be directed to selecting a highest energy level for each frame, and not selecting features based on a feature sequence signature.
4087632 teaches “A speech recognition system is realized by applying a speech signal to a feature extractor wherein a sequence of predetermined features representing 
5680508 teaches “Two major criteria for good robust features are that their distributions must not strongly depend upon noise levels and that they must have good voiced/unvoiced discrimination. Speech samples were evaluated for male and female speakers in a quiet environment with a signal-to-noise ratio of 30 dB, and in a noisy environment with a signal-to-noise ratio of -10 dB. Robust features were then selected on the basis of both low-frequency distributions and voiced/unvoiced discriminations, using low-band energy measurements, zero-crossing rate, and selected correlation calculations as factors. The processing steps for the enhancement techniques of the present invention, including extraction of the robust features, their use for robust voicing decisions, noise estimation, and updating a clean codebook, are illustrated in the block diagram of FIG.” and “selecting a set of at least two features which are characterized by a probability distribution which is not strongly affected in the noisy environment and which allow discrimination between voiced and unvoiced input speech, wherein said selected features include the feature of zero-crossing counts which are based on average noise energy”.  This reference describes selecting zero-crossing counts as a 
2008/0270126 teaches “The feature vector selecting unit 114 is a module selecting a feature vector suitable to a vocal-cord signal using the result of the phonological feature analyzing unit 113 and the signal analyzing unit 112. That is, the feature vector selecting unit 114 selects a feature vector suitable to the vocal-cord signal among the feature vector candidates of the phonological feature analyzing unit 113 using the analyzing data from the signal analyzing unit 112. A general feature extracting algorithm using the high frequency information as the feature vector is not suitable for automatically recognizing the vocal-cord signal that includes very small amount of high frequency information. A feature vector that can accurately discriminate a voiced sound only is more suitable to the vocal-cord signal. Therefore, a feature vector suitable to the vocal-cord signal is energy, pitch cycle, zero-crossing, zero-crossing rate and peak” (paragraph 44).  This references at least suggests selecting an energy feature vector or a zero-crossing feature vector.

As per Claim(s) 16, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 16, including (i.e. in combination with the remaining limitations in claim[s] 16) a time base controller coupled to the multiplexer, wherein the time base controller is configured to output a control signal to the multiplexer to select for each of the plurality of time intervals of the analog signal either the first feature extraction circuitry or the second feature extraction circuitry.

More Specifically, these references suggest the described subject matter in paragraph 46 of the Specification where features from feature extraction circuitry are selected, but do not suggest the new matter in claim 16 where circuits are selected.
Tsurufuji suggests an integrated circuit comprising: first feature extraction circuitry coupled to receive an analog signal having a plurality of time intervals and to extract a first signal feature… of a first frequency band; second feature extraction circuitry coupled to receive the analog signal and to extract a second signal feature… of a second frequency band that is different from the first frequency band; a multiplexer coupled to the first feature extraction circuitry and the second feature extraction circuitry to provide a feature sequence comprising the first and second signal features… the multiplexer to select for each of the plurality of time intervals of the analog signal either the first feature… or the second feature…
“an integrated circuit comprising: first feature extraction circuitry coupled to receive an analog signal having a plurality of time intervals and to extract a first signal feature… of a first frequency band; second feature extraction circuitry coupled to receive the analog signal and to extract a second signal feature… of a second frequency band that is different from the first frequency band;”: a microphone receives a voice signal which is given to a filter bank, and since the signal [and the filterbank and 
For the purposes of rejecting claim 16, the voice signal from the microphone is the “analog signal”, the bandpass filters that each extract a respective feature 
To be clear, any one of the bandpass filters and the one of the bandpass filters’s respective frequency band and extracted feature are interpreted as “a first filter” which is part of a “first feature extraction circuitry”, “”the first frequency band”, and “the first feature” while any other one of the bandpass filters and the other one of the bandpass filters’s respective frequency band and extracted feature are “a second filter” that is part of “second feature extraction circuitry”, “the second frequency band”, and “the second feature”
Paragraph 16 describes where “a feature parameter of a voice signal from the microphone” is sampled with a predetermined time interval and converts “the feature parameter sampled by the first sampling means into first feature parameter data”, and paragraph 32 describes where feature parameter data of the voice inputted from the microphone which are outputted by A/D converter 38 are stored “frame by frame”. Paragraph 32 describes where frames of 5 milliseconds are “applied from the attenuator 44 and the multiplexer 48 and converted into digital data by the A/D converter 50”.  
These portions suggest where the filterbank 34 and the MUX and the A/D converter [which operate as described in paragraph 25] processes one 5 millisecond frame/”time interval” of the microphone-input voice signal at a time, such that, at a minimum, each of the “first feature” and the “second feature” are extracted from the 
“a multiplexer coupled to the first feature extraction circuitry and the second feature extraction circuitry to provide a feature sequence comprising the first and second signal features… the multiplexer to select for each of the plurality of time intervals of the analog signal either the first feature… or the second feature…”: Paragraph 25 describes where the respective feature parameters from the filter bank are input to a multiplexer and are “time-sequentially” output, Figure 1 depicts where the MUX output is converted by an A/D converter, and paragraph 27 more specifically describes where an A/D converter converts feature parameters into digital data.  These portions suggest where the feature parameters from the filter bank are MUXed into a feature time-sequence and where the feature time-sequence is converted into a digital feature sequence.
Features input to the multiplexer [any two of which can be interpreted as the claimed “first signal feature” and “second signal feature”] can be interpreted as being “selected”, by the multiplexer, to be a particular part of the time-sequential output of the multiplexer, or as being “selected” to be output at a particular time, based on the multiplexer’s functions, thereby “forming”/generating the “feature sequence” output by the multiplexer.
For example, if 4 features input to the multiplexer are 1, 2, 3, and 4 and the multiplexer time-sequentially outputs 1, 2, 3, and 4 to form a feature sequence 1, 2, 3, 4, then then 1 is “selected”, by the multiplexer, to be the first feature in the time-sequential 
Tsurufuji thus suggests “the multiplexer to select… either the first feature… or the second feature…” [where the MUX, as part of generating the feature time-sequence, selects each of the feature values, any two of which can be interpreted as the claimed “first feature” and “second feature” to be a particular part of the “feature sequence” output by the MUX]
Paragraph 16 describes where “a feature parameter of a voice signal from the microphone” is sampled with a predetermined time interval and converts “the feature parameter sampled by the first sampling means into first feature parameter data”, and paragraph 32 describes where feature parameter data of the voice inputted from the microphone which are outputted by A/D converter 38 are stored “frame by frame”. Paragraph 32 describes where frames of 5 milliseconds are “applied from the attenuator 44 and the multiplexer 48 and converted into digital data by the A/D converter 50”.  
These portions suggest where the filterbank 34 and the MUX and the A/D converter [which operate as described in paragraph 25] processes one 5 millisecond frame of the microphone-input voice signal at a time, such that, at a minimum, each of the “first signal feature” and the “second signal feature” are extracted from the same 5 
Tsurufuji thus suggests “the multiplexer to select for each of the plurality of time intervals of the analog signal either the first feature… or the second feature…” [where the MUX produces a feature time-sequence for each of a plurality of 5 millisecond frames “frame by frame”, where each feature time-sequence is produced by “selecting” “the first signal feature” and “the second signal feature” extracted from a respective frame to be a particular part of the feature time-sequence of the respective frame])
Tsurufuji does not, but Cellario suggests … coupled to the multiplexer, wherein the… is configured to output a control signal to the multiplexer to select for each of the plurality of time intervals of the analog signal either the first feature… or the second feature… (col. 7, lines 15-27; Figure 3;
In Cellario, Figure 3 depicts multiplexer MX which receives multiple inputs i[g(1)] and i[g(m)] from R1 and is connected to adder S3, and col. 7, lines 15-27 describes “Adder S3 receives in sequence from register R1 the values of indexes i(g) of the current frame by means of multiplexer MX controlled by a signal CK3” (col. 7, lines 15-27) where Cellario, like Tsurufuji, describes a multiplexer which receives multiple values and then causes a component connected to the output of the multiplexer to receive a “sequence” of values [at least suggested, in Cellario to be a sequence of the input i(g) values].  Cellario also more specifically describes that the multiplexer is “controlled by a signal CK3” and where the i(g) values are values of “the current frame” [which suggests where the same outputting of i(g) values in a sequence by the multiplexer is performed for each of a plurality of frames]

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of multiplexer which outputs input values in a sequence with another because the prior art teaches the claimed invention except for the substitution of a multiplexer which outputs input values in a sequence which is not necessarily controlled by a control signal with a multiplexer which outputs input values in a sequence which is.  Cellario suggests that a multiplexer which outputs input values in a sequence which is controlled by a control signal was known in the art.  One of ordinary skill in the art could have substituted one type of multiplexer which outputs input values in a sequence with another to obtain the predictable results of a system which receives a voice signal, extracts frequency-band-specific feature parameters from the voice signal using a filterbank, multiplexes, with a multiplexer, the feature parameters into a time sequence, and then performs A/D 
Tsurifuji, in view of Cellario, do not, but Ajram et al. (WO 2012/158938) suggests a time base controller coupled to the multiplexer, wherein the time base controller is configured to output a control signal to the multiplexer to select for each of the plurality of time intervals of the analog signal either the first feature… or the second feature… (paragraph 49;
Paragraph 49 of Ajram describes where a time base controller generates “clock resources” labeled “Ck” and “Ck#” for components, where “CK3” is the label for the control signal going into MX in Figure 3 of Cellario.
Ajram thus suggests where the source of the control signal going into the multiplexer of the Tsurufuji/Cellario combination [where the multiplexer generates a feature time-sequence and is controlled based on a control signal] is more specifically a “time base controller”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of CK signal source with another because the prior art teaches the claimed invention except for the substitution of a CK signal source which is not necessarily a time base controller with a CK signal source which is.  Ajram suggests that a CK signal source which is a time base controller was known in the art.  One of ordinary skill in the art could have substituted one type of CK signal source with another to obtain the predictable results of a system which receives a voice signal, extracts frequency-band-specific feature parameters from the voice signal using a filterbank, multiplexes, with a multiplexer, the 
Tsurufuji suggests extract a first signal feature… of a first frequency band and extract a second signal feature… of a second frequency band that is different from the first frequency band.  Tsurufuji, in view of Cellario and Ajram, do not, but Rajasekaran suggests extract a first signal feature based on a first property of the analog signal from a first group consisting of: zero-crossing and total energy of a first frequency band and extract a second signal feature based on a second property of the analog signal from a second group consisting of: zero-crossing and total energy of a second frequency band that is different from the first frequency band (col. 5, lines 52 – col. 6, line 2; col. 6, lines 3-23; col. 6, lines 24-46; col. 9, lines 42-59; Figure 1;
Rajasekaran, like Tsurufuji, describes filtering an input analog speech/voice signal and determining features.
Rajasekaran more specifically describes where the features include zero-crossing and energy.
Rajasekaran suggests where Tsurufuji’s extracted feature frequency-band-specific feature parameters are each, more specifically, one of zero crossing and energy.)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of feature calculation 
Tsurufuji, in view of Cellario, Ajram and Rajasekaran, do not, but Drennan suggests an event trigger coupled to the multiplexer to receive the feature sequence and to provide a trigger in response to a match of the feature sequence (paragraphs 24, 30, 39; 
Drennan, in paragraph 30 describes capturing user speech [audio commands], a plurality of band pass filters [like the filterbank in Tsurufuji], a multiplexer and an A/D converter which produces a digital output [like in Tsurufuji].  Drennan more specifically describes where the digital output of the A/D converter is compared with stored commands to recognize an audio command [paragraph 30].  Paragraph 39 of Drennan more specifically describes where comparing audio commands with stored commands to recognize the audio commands given by a user and to determine desired actions.  
Drennan suggests where the voice input to Tsurufuji’s microphone is more specifically a voice command and where the digital time-sequence of band-specific feature parameters in Tsurufuji is compared to stored words/commands and, if there is a match, then the command/word’s function is performed, where the combination of the A/D converter and an element performing the word/command comparison function and the function that causes actions corresponding to recognized commands to be performed can collectively be interpreted as “an event trigger” that receives “the feature sequence” [i.e. the time-sequential feature parameter output from the multiplexer] and that “provide[s] a trigger in response to a match of the feature sequence” [i.e. provides a signal that causes a device to perform a function corresponding to the matched word/command])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type voice input with another and one type of processing performed on an A/D converter output with another because the prior art teaches the claimed invention except for the substitution of voice input which is not necessarily a voice command with voice input which is a voice command, and the substitution of processing performed on an A/D converter output which is not necessarily speech command recognition processing with processing performed on an A/D converter output which is.  Drennan teaches that voice input which is a voice command, and processing performed on an A/D converter output which is speech command recognition processing was known in the art.  One of ordinary skill in 
	Tsurufuji, Cellario, Ajram, Rajasekaran, and Drennan, and the prior art of record, however, do not teach or reasonably suggest where the multiplexer selects feature extraction circuitry for each of the plurality of time intervals (as opposed to selecting features).

	Upon further search:
2009/0192802 teaches “As noted above, speech encoder X10 may be configured to select from among two or more frame encoders according to one or more characteristics of audio signal S10. Likewise, within an implementation of apparatus X100, coding scheme selector 20 may be variously implemented to produce an encoder selection signal according to one or more characteristics of audio signal S10, context-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 6/26/2021
/ERIC YEN/Primary Examiner, Art Unit 2658